



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Singh, 2013 ONCA 750

DATE: 20131212

DOCKET: C55486

Doherty, Blair and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Neil Singh

Appellant

Anil Kapoor and Lindsay Daviau, for the appellant

Amy Alyea, for the respondent

Heard: October 18, 2013

On appeal from the conviction entered on December 9, 2011
    and the sentence imposed on July 27, 2012 by Justice Julie A. Thorburn of the Superior
    Court of Justice, with reasons for sentence reported at 2012 ONSC 4429, sitting
    with a jury.

R.A. Blair J.A.:

Introduction

[1]

Canadian society cannot tolerate  and the courts cannot permit  police
    officers to beat suspects in order to obtain confessions.  Yet, sadly, that is precisely
    what happened in this case.  One of the two police officers who participated in
    the beatings apparently thought, as he said, that its part of [his] job to
    do so.

[2]

It is not.

[3]

Respectfully, the trial judge erred in failing to grant a stay, and I
    would allow the appeal on that basis for the following reasons.

Background

[4]

On February 9, 2009, two or more assailants robbed Crane Supply of
    approximately $350,000 worth of copper piping.  During the heist a Crane
    employee was confronted by one of the robbers (not the appellant) in the
    warehouse office.  He was bound up with zip ties and duct tape, and threatened with
    what he believed to be a handgun.  A second robber (alleged to have been the
    appellant) loaded the copper piping into a vehicle, operating the forklift used
    for that purpose in a way that made the bound employee think the operator was
    familiar with the warehouse.  The appellant was also a Crane employee and had
    left work only a short time before the robbery occurred.

[5]

After the robbers left, the bound employee managed to free himself and called
    911. The appellant and a co-accused, Randy Maharaj, were arrested some months
    later.  Both were charged with robbery and unlawful confinement.  Both alleged
    police brutality in relation to the statements obtained from them.  Maharaj
    suffered serious injuries, including a fractured rib.  The appellant was less
    seriously injured.

[6]

The Crown stayed the charges against Maharaj.  The appellants trial
    proceeded, however, and he was convicted on both counts.  The statement he
    ultimately gave to police was exculpatory, but there was circumstantial
    evidence upon which it was open to the jury to convict.

[7]

After conviction, and before sentencing, the appellant applied for a
    stay of the convictions pursuant to s. 24(1) of the
Canadian Charter of
    Rights and Freedoms
, arguing that his rights under ss. 7 and 12 of the
Charter
had been violated.  Section 7 protects life, liberty and security of the
    person.  Section 12 protects against cruel and unusual punishment.

[8]

The trial judge dismissed the application:
R. v. Singh,
2012 ONSC
    2028.   Although she recognized that the conduct of the police was egregious  and
    the Crown conceded that the appellants
Charter
rights had been violated
     the trial judge concluded that the violation could be remedied by a reduction
    in the sentence imposed.  At sentencing, she reduced what would otherwise have
    been a sentence of 6 ½ years incarceration to one of 5 ½ years in
    consideration of the police misconduct:
R. v. Singh
, at para. 78.

[9]

The appellant seeks to set aside his conviction on a number of grounds. 
    He also seeks to appeal the sentence imposed.  In my view, the appeal can be
    determined on the basis of the trial judges failure to grant a stay.  It is
    therefore unnecessary to address the other grounds, including the appeal from
    sentence.

The Beatings

[10]

The
    appellant testified that he was beaten on three separate occasions over an
    extended period of time, prior to giving what turned out to be a generally
    exculpatory statement.  Three police officers were involved: Detective
    Constable Jamie Clark, Detective Steve Watts, and Detective Donald Belanger.  D.C.
    Clark was the principal administrator of the actual beatings, while Detective
    Watts appears to have been the police presence in the room; he did nothing to
    intervene and did his best otherwise to persuade the appellant to confess.  Detective
    Belangers role was that of good cop in relation to the interrogation of the
    appellant, although he appears to have been active as an aggressor in the case
    of Maharaj, who also testified on the stay hearing.

[11]

The
    evidence of the appellant and Maharaj with respect to the assaults was not
    contested.  None of the police officers testified and the Crown called no other
    evidence to counter that tendered on behalf of the appellant.  Nor does the
    Crown contest that evidence on appeal.  It therefore provides the factual
    framework for what actually happened.

The
    First Assault

[12]

The
    appellant was arrested at his workplace on June 11, 2009, several months after
    the robbery occurred.

[13]

After
    his arrest, D.C. Clark and Detective Watts brought the appellant to the police
    station and placed the appellant in an interrogation room.  They strip searched
    him, and then left him alone.  About 15 minutes later they returned and began
    questioning the appellant about the robbery.  The appellant denied any
    involvement.  He also denied knowing Maharaj (a statement that was not true).

[14]

D.C
    Clark responded violently to these denials.  He struck the appellant on the
    back of the head five or six times and kneed him in the ribs once or twice, all
    the while telling the appellant he was lying about not knowing Maharaj. The
    attack lasted for up to two minutes, during which the appellant was pinned
    against the wall of the interrogation room.  D.C. Clark and Detective Watts
    then left the room.

[15]

About
    five minutes later, Detective Belanger came into the room.  The appellant
    described him as nice and seemingly genuinely concerned.  Detective Belanger
    told the appellant that [he should] make sure [he had] something to say or
    else theyre coming back.  The appellant denied knowing anything about the
    robbery.  Detective Belanger left the room simply shaking his head.

The
    Second Assault

[16]

Sometime
    later, D.C. Clark and Detective Watts re-appeared.  They asked if the appellant
    was ready to talk.  He told them that he ready to talk, but not about the
    robbery since he knew nothing about it.

[17]

D.C.
    Clark again responded with force.

[18]

He
    grabbed the appellants neck, squeezing his throat and slamming his head
    against the wall.  He said to the appellant: This is what it feels like when
    you wave guns in peoples faces.  The squeezing was forceful enough that the
    appellant was unable to breathe and felt that he was about to black out, but D.C.
    Clark let go before he did.  The punching continued, however.  D.C. Clark hit
    the appellant forcefully on the back with his fist several times, and demanded that
    the appellant tell them what happened in the robbery.  Finally the officers
    left.  As they did they stated I bet you would talk if Randy [Maharaj] was
    here, and said they would be back.

[19]

Detective
    Belanger later returned.  The appellant was crying.  Detective Belanger advised
    him to tell them something, tell them anything or else theyre going to come
    back.  Receiving no response, he left.

The
    Third Assault

[20]

Ten
    or fifteen minutes later Detective Watts and D.C. Clark opened the door and
    said Look.  Maharaj was between them.  The door then closed and the appellant
    was left alone again.  Maharaj corroborated this in his testimony, observing
    that the appellant looked as though he had been in a fight.

[21]

Sometime
    later, Detective Watts and D.C. Clark returned to the interrogation room.  D.C.
    Clark told the appellant he was lying, and claimed Maharaj had given a
    statement implicating the appellant in the robbery.  The appellant denied he
    was lying.  D.C. Clark then asked: What does zip ties mean?
[1]
The appellant said he didnt know.  D.C. Clark then began to administer another
    prolonged beating, hitting the appellant forcefully on the back of the head and
    on his back many times  sometimes with an open fist, sometimes with a closed
    fist.  He testified he was in such pain at the time that he felt he could not
    go on and began to beg the officers just to kill him.

[22]

The
    officers then left the room.

The
    Apology

[23]

An
    hour later, D.C. Clark returned alone.  He apologized to the appellant, saying:
    I am sorry for what I did to you.  Its part of my job.  At this point D.C. Clark
    gave the appellant a bottle of water, a chicken sandwich and a towel.  He told
    the appellant he believed him but wanted the appellant to make a statement on
    video.

The
    Video Statement

[24]

After
    being given the opportunity to go to the washroom and clean himself up  the
    trial judge remarked that it was not possible to determine from the video what
    injuries he had received  the appellant prepared to give a statement.  Before
    doing so, he was told by D.C. Clark that if he said Yes when asked on the
    video if he wanted to speak to a lawyer, they would make sure that he was
    charged.  During the video statement the appellant said he did not want a
    lawyer and denied having anything to do with the robbery.  The video statement
    was exculpatory.

[25]

In
    spite of the foregoing, the appellant did not seek medical attention until July
    10, 2009, ten days after he was released from custody, when he visited his
    family doctor and complained of neck pain.  As noted, however, the Crown does
    not dispute the foregoing narrative.

The
    Maharaj Assaults

[26]

Randy
    Maharaj was also beaten.  While the stay here is not sought in relation to the
    charges against him  as noted, the Crown voluntarily sought a stay of those
    proceedings  the Maharaj assaults are relevant for the light they shed upon
    the pattern of conduct of the police officers involved.

[27]

D.C.
    Clark was once again the principal actor in the assaults, but Detective
    Belanger participated as well.  This time it was Detective Watts who played the
    good cop role.

[28]

After
    being given the opportunity to speak with duty counsel, Maharaj was taken from the
    interrogation room, where he saw the appellant, who, according to Maharaj,
    appeared as if he had been in a fight.  He was then returned to the
    interrogation room, where he was initially reluctant to make a video statement
    based on his advice from duty counsel, but changed his mind and agreed to make
    a statement on videotape.  However, after being moved to the video room, he
    changed his mind and advised D.C. Clark and Detective Belanger that he did not
    wish to make a video statement.  In his words, that didnt go over too well.

[29]

D.C.
    Clark reacted violently again.  He grabbed Maharaj, pulled him out of his
    chair, and dragged him into an adjoining room  undoubtedly one without a video
    camera  where he pushed Maharaj to the ground, fell on top of him, and began
    punching him in the ribs for an extended period of time.  At the same time,
    Detective Belanger attempted to grab hold of Maharajs leg and step on his
    testicles.  D.C. Clark added an oral element to the intimidation and assault:
    he said, [O]h, you dont want to make a statement? You dont want to make a
    statement? Youre going to make a statement.  Well make sure you make a
    statement  I hope youre tougher than your buddy.  As the trial judge noted,
    Maharaj screamed loudly enough that someone opened the door, and the beating
    stopped.

[30]

Maharaj
    was then returned to the original interrogation room, and then escorted to the
    room where the beatings occurred.  There, Maharaj was shown a portion of the
    appellants videotaped statement.  D.C. Clark and Detective Belanger assured
    Maharaj that [his] buddy [had] talked.  He told us everything.  Now youre
    [screwed].  While being escorted back to the original holding room, Maharaj was
    intercepted by Detective Watts who requested to speak to Maharaj alone.  He was
    advised by Detective Watts that he should make a statement because, if he did
    not, Detective Watts would not be able to protect him from Detective Belanger
    and D.C. Clark. Maharaj testified that, fearing another beating, he agreed to
    give a statement.  He was told that if he did so, he should say that he did not
    wish to have counsel.

[31]

Maharaj
    gave an inculpatory statement, admitting his involvement in the robbery (which
    he later said was not true).  He required medical attention for various bumps,
    scratches and bruises and sore ribs.  X-rays subsequently revealed that he had
    suffered an acute fracture to the seventh rib on his left side.

The
    Crown Evidence with respect to the Beatings

[32]

It
    bears repeating that none of the foregoing evidence was contradicted or
    contested by the Crown.  The primary argument appears to have been that the
    appellant was not permanently injured (and may have been exaggerating his
    injuries) and therefore was not the victim of police misconduct sufficiently
    serious to warrant a stay of proceedings.

Decision
    below - The Trial Judges Decision on the Application for Stay

[33]

The
    trial judge recognized the egregious nature of the police misconduct.  Indeed,
    she accurately characterized it as thoroughly reprehensible behavior on the
    part of those acting on behalf of the state. She concluded, nonetheless, that
    the beatings did not warrant a stay of the convictions in the circumstances. 
    Her reasons were essentially three-fold: first, the police brutality had not
    affected the fairness of the trial (the defence conceded this); secondly, the
    appellants injuries were not permanent or lasting nor did they result in
    serious harm; and, thirdly, the appellant had been convicted of two very
    serious charges. She also concluded that there were very few cases in Canadian
    jurisprudence where a stay has been imposed solely as a remedy for police brutality.

Analysis

[34]

On
    behalf of the appellant, Mr. Kapoor accepts that the trial judges decision not
    to impose a stay of the conviction was discretionary and that the decision
    should be disturbed on appeal only if the trial judge misdirects [herself] or
    if [her] decision is so clearly wrong as to amount to an injustice:
R. v.
    Regan
, 2002 SCC 12, [2002] 1 S.C.R. 297, at para. 117;
R. v. Bellusci
,
    2012 SCC 44, [2012] 2 S.C.R. 509, at paras. 17-19.  He submits, however, that
    the state misconduct here was so egregious that the mere fact of going forward
    in light of it would be so offensive to society that a stay of the conviction
    is warranted in the circumstances.

[35]

I
    agree.

[36]

In
    substance, the trial judge concluded that because trial fairness issues were
    admittedly not in play, and because the appellants injuries did not result in
    serious harm, a stay was not warranted.  However, the analysis is incomplete at
    that point.  In my view, the trial judge was required as well to direct her
    mind to the nature of the police misconduct in the context of its potential
    systemic ramifications and the need to consider its impact upon the integrity
    of the administration of justice.  Respectfully, she failed to do so.  In my
    opinion, this constituted an error in principle overriding the deference to
    which her decision would otherwise be entitled.

[37]

To
    be sure, the granting of a stay of proceedings as a remedy under s. 24(1) of
    the
Charter
often turns on trial fairness issues.  But the remedy is not
    limited to cases where those kinds of issues are implicated.  In the seminal
    case of
R. v. OConnor
, [1995] 4 S.C.R. 411, the Supreme Court of Canada
    recognized that there is a residual category of cases that do not impinge on
    trial fairness  albeit relatively narrow in application   where a stay may be
    appropriate. This was confirmed in
Canada (Minister of Citizenship and
    Immigration) v. Tobiass
, [1997] 3 S.C.R. 391, at para. 89, where the Court
    said:

Most often a stay of proceedings is sought to remedy some
    unfairness to the individual that has resulted from state misconduct. However,
    there is a "residual category" of cases in which a stay may be
    warranted. L'Heureux-Dubé J. described it this way, in R. v. O'Connor, [1995] 4
    S.C.R. 411, at para. 73:

This residual category does not relate to conduct affecting
    the fairness of the trial or impairing other procedural rights enumerated in
    the Charter, but instead addresses the panoply of diverse and sometimes
    unforeseeable circumstances in which a prosecution is conducted in such a
    manner as to connote unfairness or vexatiousness of such a degree that it
    contravenes fundamental notions of justice and thus undermines the integrity of
    the judicial process.

[38]

That
    is not to detract from the general principle  confirmed in
OConnor
, at
    para. 75, and
Tobiass
, at para. 90, and accepted by the trial judge 
    that two criteria must be satisfied for a stay to be granted:

(i) The prejudice caused by the
    abuse in question will be manifested, perpetuated or aggravated through the
    conduct of the trial, or by its outcome; and

(ii) No other remedy is reasonably
    capable of removing that prejudice.

[39]

Tobiass
also clarified that the first of these criteria must be satisfied even in cases
    where  as here  the improper conduct falls into the residual category.  That
    is because a stay of proceedings is not designed to redress a wrong already
    committed; rather, it is a prospective remedy designed to prevent the
    perpetuation of a wrong that, if left alone, will continue to trouble the
    parties and the community as a whole in the future.  As the Court explained in
    the same passage, at para. 91:

For a stay of proceedings to be appropriate in a case falling
    into the residual category, it must appear that the state misconduct is
likely
    to continue in the future or that the carrying forward of the prosecution will
    offend societys sense of justice
. There may be exceptional cases in which
    the past misconduct is
so egregious that the mere fact of going forward in
    the light of it will be offensive
.  But such cases should be relatively
    very rare.

And further, at para. 96:

Admittedly, if the past abuse were serious enough, then public
    confidence in the administration of justice could be so undermined that the
    mere fact of carrying forward in the light of it
would constitute a new and
    ongoing abuse sufficient to warrant a stay of proceedings
.  However, only
    an exceedingly serious abuse could ever bring such continuing disrepute upon the
    administration of justice.
It is conceivable, we suppose, that something so
    traumatic could be done to an individual in the course of a proceeding that to
    continue the prosecution of him, even in an otherwise unexceptional manner,
    would be unfair
.  Similarly, if the authorities were to fabricate and plant
    evidence at the scene of a crime, continued pursuit of a criminal prosecution
    might well be damaging to the integrity of the judicial system.

[Emphasis
    added.]

[40]

In
    my opinion, this is one of those rare cases.

[41]

The
    trial judge was partially influenced by a dearth of authorities in analogous
    situations.  At paragraph 49 of her reasons on the stay application she said:

There are few cases in Canadian jurisprudence where a stay has
    been imposed solely as a remedy for police brutality.  The parties were unable
    to provide me with a case where in circumstances involving equally serious
    charges in the absence of trial fairness issues and very serious injuries, a
    stay of proceedings was ordered.

[42]

The
    serious nature of the charges in question, the absence of trial fairness issues,
    and the nature of the injuries inflicted are all important factors in the balancing
    exercise that leads to the grant or refusal of a stay of proceedings.  None is
    controlling, however, where  as here  the conduct involved goes to the heart
    of the integrity of the justice system.  I do not think it is necessary,
    therefore, to canvass the jurisprudence in search of the perfectly analogous
    precedent in order to compare factual situations in other circumstances and the
    outcomes of those situations. Each case must be determined in the context of
    its own factual matrix.  This case calls for the imposition of a stay.

[43]

What
    occurred here was not a momentary overreaction by a police officer caught up in
    the moment of a difficult interrogation.  What occurred here was the administration
    of a calculated, prolonged and skillfully choreographed investigative technique
    developed by these officers to secure evidence.  This technique involved the
    deliberate and repeated use of intimidation, threats and violence, coupled with
    what can only be described as a systematic breach of the constitutional rights
    of detained persons  including the denial of their rights to counsel.
[2]
It would be naïve to suppose that this type of egregious conduct, on the part
    of these officers, would be confined to an isolated incident.

[44]

The
    courts must not condone such an approach to interrogation.  Real life in the
    police services is not a television drama.  What took place here sullies the
    reputations of the many good officers in our country, whose work is integral to
    the safety and security of our society.

[45]

Nor
    does it appear that these officers have been called to account in any meaningful
    way, although the trial judge made it plain that, in her view, they should be. 
    We were told that an internal investigation was undertaken by the police but
    that it ceased when the victims, not surprisingly, were unwilling to cooperate.
     Crown counsel was not able to advise of any charges, disciplinary measures, or
    other consequences flowing from the investigation.

[46]

Yet
    the police had provided no response to the testimony of the appellant and
    Maharaj on the stay hearing.  Indeed, they have not done so to this day. The
    absence of any meaningful disciplinary measures is telling, in my view, because
    the inability or refusal of the police to muster a pointed response in the face
    of such unchallenged allegations of serious criminal conduct by state actors
    during a criminal investigation makes the case for a stay under the residual
    category all the more compelling. Just as the fabrication of evidence by the
    police violates the integrity of the administration of justice, so too does the
    police misconduct in question here.  Notwithstanding the absence of prejudice
    to trial fairness, this is, in my view, the very type of conduct that the mere
    act of carrying forward in the light of it would constitute a new and ongoing
    abuse sufficient to warrant a stay of proceedings.

[47]

This
    view is reinforced by the more recent decision of the Supreme Court of Canada
    in
R. v. Bellusci
.  There, a prison guard assaulted and injured the
    accused when the accused was, at the time, chained, handcuffed, defenceless and
    shackled in a secure cell in a prison van while being transported with other
    prisoners to a penitentiary.  The prison guard had disclosed to the other
    prisoners that the accused was charged with rape.  In return, the accused
    threatened to rape the prison guards wife and children.  In spite of the
    provocation, the Court held that the prison guards egregious breach of the
    accuseds constitutional rights warranted a stay of a conviction of a charge of
    intimidating the prison guard.

[48]

I
    come to the same conclusion in these circumstances.  Balancing all of the
    competing interests at play in contemplating a stay of proceedings  the
    seriousness of the offence and societys interest in upholding a conviction,
    the integrity of the justice system, and the nature and gravity of the
    violation of the appellants rights  I am satisfied that a stay is warranted
    and should have been imposed.  The state misconduct was a flagrant breach of
    the appellants
Charter
-protected rights.  The prolonged and grave
    nature of the beatings, and the careful choreography underlying them, suggest a
    pattern of misconduct on the part of D.C. Clark and Detectives Watts and
    Belanger that has systemic implications.  That similar assaults were committed
    against the appellants co-accused reinforces this concern.

[49]

To
    adopt the language of
Tobiass
, cited above, a stay of the convictions is
    necessary to prevent the perpetuation of a wrong that, if left alone, will
    continue to trouble the parties and the community as a whole in the future.

Disposition

[50]

For
    the foregoing reasons, I would allow the appeal and grant a stay of the
    convictions entered against Mr. Singh.

R.A. Blair J.A.

I agree D. Doherty
    J.A.

I agree David Watt
    J.A.

Released: December 12, 2013





[1]
Recall that zip ties had been used to tie up the employee in Cranes office.



[2]
Indeed, the conduct in this case might well be characterized as torture as
    that term is defined in s. 269.1(2) of the
Criminal Code
.


